           Case 1:19-cv-00292-DCN Document 13 Filed 01/16/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 RAYMOND ROLES,
                                                Case No. 1:19-cv-00292-DCN
                        Plaintiff,
                                                SUCCESSIVE REVIEW ORDER BY
           v.                                   SCREENING JUDGE

 JAY CHRISTENSEN and RHONDA
 OWENS,

                        Defendants.


          Plaintiff Raymond Roles is a prisoner proceeding pro se and in forma pauperis in

this civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to 28

U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon which relief

could be granted, and allowed Plaintiff an opportunity to amend. See Initial Review Order,

Dkt. 9.

          Plaintiff has now filed a First Amended Complaint (“FAC”). Dkt. 12. The Court

retains its screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

          Having reviewed the FAC, the Court concludes that Plaintiff has failed to remedy

the deficiencies in his initial Complaint, and the Court will dismiss this case pursuant to 28

U.S.C. §§ 1915 and 1915A.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:19-cv-00292-DCN Document 13 Filed 01/16/20 Page 2 of 6



1.     Request for Appointment of Counsel

       Plaintiff seeks appointment of counsel. Dkt. 12 at 8. Unlike criminal defendants,

prisoners and indigents in civil actions have no constitutional right to counsel unless their

physical liberty is at stake. Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981).

Whether a court appoints counsel for indigent litigants is within the court’s discretion.

Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

       In civil cases, counsel should be appointed only in “exceptional circumstances.” Id.

To determine whether exceptional circumstances exist, the court should evaluate two

factors: (1) the likelihood of success on the merits of the case, and (2) the ability of the

plaintiff to articulate his claims pro se in light of the complexity of legal issues involved.

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither factor is dispositive, and

both must be evaluated together. Id. Further, an attorney cannot be forced to represent an

indigent litigant in a civil case—rather, the attorney can only be “appointed” if he or she

voluntarily accepts the appointment. See Mallard v. U.S. Dist. Court for S. Dist. of Iowa,

490 U.S. 296, 298 (1989) (holding that the appointment of counsel provision in § 1915,

formerly found in subsection (d), does not “authorize[] a federal court to require an

unwilling attorney to represent an indigent litigant in a civil case”); Veenstra v. Idaho State

Bd. of Corr., Case No. 1:15-cv-00270-EJL (D. Idaho May 4, 2017) (“[The Court] does not

have inherent authority to compel an attorney to represent Plaintiffs pro bono.”).

       The legal issues in this matter are not complex, and Plaintiff has been able to file

documents with the Court and protect his interests to date. In addition, as the Court

concludes below, the FAC fails to state a claim upon which relief may be granted;


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:19-cv-00292-DCN Document 13 Filed 01/16/20 Page 3 of 6



therefore, Plaintiff does not have a likelihood of success on the merits. Accordingly, the

Court will deny Plaintiff’s request for appointment of counsel.

2.     Screening Requirement

       The Court must dismiss a prisoner or in forma pauperis complaint—or any portion

thereof—that states a frivolous or malicious claim, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. §§ 1915(d)(2) & 1915A(b).

3.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

4.     Discussion

       Plaintiff brings claims under (1) the federal civil rights statute, 42 U.S.C. § 1983,

and (2) the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:19-cv-00292-DCN Document 13 Filed 01/16/20 Page 4 of 6



§ 2000cc et seq. He asserts his § 1983 claims under the Free Exercise Clause of the First

Amendment. Both the Free Exercise Clause and RLUIPA require a prisoner to establish a

substantial burden on the exercise of the prisoner’s religious beliefs. Hernandez v. Comm’r,

490 U.S. 680, 699 (1989); 42 U.S.C. § 2000cc-1(a).

       Like the initial complaint, the FAC does not plausibly allege that the prison’s policy

of requiring inmates to eat in the chow hall for breakfast and dinner—as opposed to

allowing the inmates to bring their meals back to their cells—imposes a substantial burden

on Plaintiff’s religious exercise. As explained in the Initial Review Order, Plaintiff can take

simple measures to prevent his Kosher meals from becoming non-Kosher—for example,

by not placing his food or his spork directly on the table, which he alleges is unclean. See

Dkt. 9 at 13 (“The alleged contamination occurs when Plaintiff or his spork touches the

table. However, whether or not Plaintiff touches the table, or allows his spork to touch the

table, is entirely within Plaintiff’s own control.”); see also Hogan et al. v. IDOC, Case No.

1:15-cv-00308-BLW, Dkt. 11 at 11 (D. Idaho Dec. 15, 2015) (“Because Plaintiffs can

choose a diet plan that does not include any food that would violate their religious dietary

laws, they have not established that they are substantially burdened by the failure of IDOC

to offer a specific, separately-prepared Catholic or Halal meal. Plaintiffs are not entitled to

demand meat in a religious diet—they are perfectly able to choose a vegan diet (or a non-

pork or lacto-ovo diet) that complies with their religious dietary restrictions.”).

       Further, both the Free Exercise Clause and RLUIPA allow prison officials some

leeway in accommodating Plaintiff’s Kosher diet. Therefore, the fact that Kosher trays are

set on non-Kosher tables and at times come into contact with non-Kosher food, see FAC,


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:19-cv-00292-DCN Document 13 Filed 01/16/20 Page 5 of 6



Dkt. 12 at 3, does not violate § 1983 or RLUIPA. See Holsombach v. Norris, No.

2:08CV00022-JMM-BD, 2009 WL 424166, at *6 (E.D. Ark. Feb. 18, 2009) (unpublished)

(holding that occasional failures to prevent contact between Kosher and non-Kosher food

and items did not violate RLUIPA because the prison “employ[ed] reasonable measures to

maintain a division between the main-line food preparation and Kosher food preparation”).

       For the foregoing reasons, the FAC is subject to dismissal for failure to state a claim

upon which relief may be granted.

5.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of a

civil rights complaint may not supply essential elements of the claim that were not initially

pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Because

Plaintiff has already been given the opportunity to amend and still has failed to state a

plausible claim for relief, the Court will dismiss the FAC with prejudice and without further

leave to amend. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion to Review the Amended Complaint (Dkt. 11) is

              GRANTED.

       2.     The FAC fails to state a claim upon which relief may be granted. Therefore,

              for the reasons stated in this Order and the Initial Review Order (Dkt. 9), this


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
      Case 1:19-cv-00292-DCN Document 13 Filed 01/16/20 Page 6 of 6



          entire case is DISMISSED with prejudice pursuant to 28 U.S.C.

          §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).


                                           DATED: January 16, 2020


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
